    Case: 1:20-cv-06316 Document #: 34 Filed: 02/03/21 Page 1 of 1 PageID #:288




NOTICE TO PRO SE LITIGANT OPPOSING MOTION FOR SUMMARY JUDGMENT

        The defendant has moved for summary judgment against you. This means that the
defendant is telling the judge that there is no disagreement about the important facts of the case.
The defendant is also claiming that there is no need for a trial of your case and is asking the judge
to decide that the defendant should win the case based on its written argument about what the law
is. In order to defeat the defendant=s request, you need to do one of two things: you need to show
that there is a dispute about important facts and a trial is needed to decide what the actual facts are
or you need to explain why the defendant is wrong about what the law is.

        Your response must comply with Rule 56(e) of the Federal Rules of Civil Procedure and
Local Rule 56.1 of this court. These rules are available at any law library. Your Rule 56.1
statement needs to have numbered paragraphs responding to each paragraph in the defendant=s
statement of facts. If you disagree with any fact offered by the defendant, you need to explain
how and why you disagree with the defendant. You also need to explain how the documents or
declarations that you are submitting support your version of the facts. If you think that some of the
facts offered by the defendant are immaterial or irrelevant, you need to explain why you believe
that those facts should not be considered.

        In your response, you must also describe and include copies of documents which show why
you disagree with the defendant about the facts of the case. You may rely upon your own
declaration or the declarations of other witnesses. A declaration is a signed statement by a witness.
The declaration must end with the following phrase: AI declare under penalty of perjury under the
laws of the United States that the foregoing is true and correct,@ and must be dated. If you do not
provide the Court with evidence that shows that there is a dispute about the facts, the judge will be
required to assume that the defendant=s factual contentions are true, and, if the defendant is also
correct about the law, your case will be dismissed.

        If you choose to do so, you may offer the Court a list of facts that you believe are in dispute
and require a trial to decide. Your list of disputed facts should be supported by your documents
or declarations. It is important that you comply fully with these rules and respond to each fact
offered by the defendant, and explain how your documents or declarations support your position.
If you do not do so, the judge will be forced to assume that you do not dispute the facts which you
have not responded to. Finally, you should explain why you think the defendant is wrong about
what the law is.
